Title: To Alexander Hamilton from Marquis de Fleury, 20 October 1780
From: Fleury, Marquis de
To: Hamilton, Alexander



Camp at Newport [Rhode Island] 20: 8tober 1780.

I have receiv’d your Letter, my dear friend, and thank you for it. Though I desire much to hear from you, do not think that I will submit you to a correspondence which Could not agree with your constant occupations: do not mind my Letters, Read them if you have time; Let them by if you have not, & answer only when you have nothing better to do.
We idle people must not intrude upon your time. I know how much you are hurri’d at head-quarters. I know besides, you Love & esteeme me. It is enough. I do not want to be sure of it, that you Repeat it often. Do not suppose however, that I have no great pleasure to hear from you; you would mistake my meaning, it is only that I would receive your Letters with Less pleasure, if they were troublesome to you.
We have no news here. The frigate who is going to france on an important business, is not sail’d yet: but is to sail soon. You know I suppose, who is our ambassador. I wish’d two. One from your side. I cannot writte what I was going to say. We shall a day or other open our heart, and everything will appear in his true Light. But no more of tedious politics.
Mrs. Carter told me you was soon to be married to her sister, Miss betsy Schuyler. I congratulate you heartyly on that conquest; for many Reasons: the first that you will get all that familly’s interest, & that a man of your abilities wants a Little influence to do good to his country. The second that you, will be in a very easy situation, & happin’s is not to be found without a Large estate. The third (this one is not very Certain) that we shall be or connect’d or neighbors. For you most know, that I am an admirer of Miss Pegguy, your sister in Law; & that if she will not have me; Mr. Duane may be cox’d into the measure of giving me his daughter; this Litle jest is between you & I. It woud be very improper for anybody else.
It is Reportd the british fleet Lays as yet at gardner’s bay. If the anchoring is not very safe there, they must have suffer’d of an heavy gale we had Lately. What is Rodney doing at N. York? I do not Like his remaing there. I do not Like more guichen’s incredible Return. My good man, what does all this mean? Still! Let us do our duty, god will do the Remainder. Faisons notre devoir, Le ciel faira Le Réste. il peut tout excepté faire que je cèsse d’être votre amy & sèrviteur.
fleury

